                      Case 3:20-cr-00431-MO                Document 1      Filed 09/20/20         Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.            3:20-mj-239
                                                                  )
             NICHOLAS JOSEPH BANTISTA                             )
                                                                  )
                                                                  )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      9/18/2020                in the county of             Multnomah        in the
                       District of            Oregon          , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 111(a)(1)                           Assaulting a Federal Officer, Class A Misdemeanor




         This criminal complaint is based on these facts:
See Affidavit of DHS FPS SA Thomas McNutt attached hereto and incorporated by reference.




         ✔ Continued on the attached sheet.
         u

                                                                                                 via telephone
                                                                                             Complainant’s signature

                                                                                      DHS FPS SA Thomas McNutt
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
               4:35
WHOHSKRQHDWBBBBBBBBDPSP

Date:             09/20/2020
                                                                                                Judge’s signature

City and state:                         Portland, Oregon                        Hon. Jolie A. Russo, U.S. Magistrate Judge
                                                                                              Printed name and title
         Case 3:20-cr-00431-MO           Document 1        Filed 09/20/20     Page 2 of 7




DISTRICT OF OREGON                     )
                                       ) ss: AFFIDAVIT OF SPECIAL AGENT
County of Multnomah                    )     Thomas McNutt


             Affidavit in Support of a Criminal Complaint and Arrest Warrant

I, Thomas McNutt, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

   1. I, Thomas McNutt, am a federal law enforcement officer within the meaning of Federal

       Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing

       the criminal laws of the United States and duly authorized by the Attorney General to

       request an arrest warrant. I am an investigative or law enforcement officer of the United

       States within the meaning of Section 2510(7) of Title 18 of the United States Code. I

       have been employed as a Special Agent with the United States Department of Homeland

       Security / Federal Protective Service (DHS/FPS) since March of 2013. I am currently

       assigned as a general crimes agent out of Baltimore, Maryland.

   2. As a Special Agent, I have participated in all the normal methods of investigation,

       including electronic surveillance, physical surveillance, interviews of witnesses,

       execution of search and arrest warrants, and the use of sources and cooperating witnesses.

       I have investigated and assisted other agents/inspectors in investigating, federal and state

       firearm violations, threats to federal government employees, bomb threats to federal

       facilities, suspicious packages, thefts, burglaries, assaults, narcotics, threats against

       federal facilities/employees and destruction of government property.




 Page 1 –Affidavit of SA Thomas McNutt
        Case 3:20-cr-00431-MO         Document 1       Filed 09/20/20     Page 3 of 7




  3. I submit this affidavit in support of a complaint for Nicholas Joseph BANTISTA. As set

     forth below, there is probable cause to believe that BANTISTA committed the following

     offense: assault of a federal officer in violation of Title 18 United States &RGHௗ11

     (a)(1), as a Class A misdemeanor, when he threw an unidentified object at an agent of the

     Federal Protective Service, striking him on his helmet at the Immigration and Customs

     Enforcement (ICE) facility in Portland, Oregon.

  4. The facts set forth in this affidavit are based on the following: my own personal

     knowledge, knowledge obtained from other individuals during my participation in this

     investigation, including other law enforcement officers, interviews of witnesses, my

     review of records related to this investigation, communication with others who have

     knowledge of the events and circumstances described herein, and information gained

     through my training and experience. Because this affidavit is submitted for the limited

     purpose of establishing probable cause in support of the application for a criminal

     complaint and arrest warrant, it does not set forth each fact that I or others have learned

     during this investigation.

                                       Applicable Law

  5. 18 U.S.C. § 111(a)(1) makes it an offense to forcibly assault, resist, oppose, impede,

     intimidate, or interfere with any person designated in 18 U.S.C. § 1114 while engaged in

     or on account of the performance of official duties. Persons designated in § 1114 include

     any officer or employee of the United States or of any agency in any branch of the United

     States government while such officer or employee is engaged in or on account of the

     performance of official duties, and any person assisting such an officer or employee in


Page 2 –Affidavit of SA Thomas McNutt
        Case 3:20-cr-00431-MO         Document 1       Filed 09/20/20     Page 4 of 7




     the performance of official duties. Under § 111(a), simple assault is a misdemeanor, but

     where the assaultive acts involve physical contact with the victim, the offense is a felony.

                               Statement of Probable Cause

  6. Starting on or about May 26, 2020, protesters have gathered in Portland, Oregon’s public

     areas to protest. Some of these public areas are Lownsdale Square, Chapman Square,

     Terry Schrunk Plaza, and the ICE facility located at 431 SW Macadam Avenue. Daily

     protests have regularly been followed by nightly criminal activity in the form of

     vandalism, destruction of property, looting, arson, and assault. One of the most violent of

     these incidents on federal property occurred on May 28, 2020, when the Portland Field

     Office for Immigration and Customs Enforcement was targeted by a Molotov Cocktail.

     Federal law enforcement officers have been subjected to physical assaults, verbal threats,

     aerial fireworks including mortars, high intensity lasers targeting officer’s eyes, hard

     projectiles (rocks, glass bottles and metal food cans), balloons filled with paint, bodily

     waste and vulgar language from demonstrators while preforming their duties. On July

     11, 2020, a protestor physically attacked a federal Officer, at the Mark O. Hatfield

     Courthouse, by striking the officer several times with a sledgehammer to the upper body

     and head.

  7. On September 18, 2020, at approximately 11:30 p.m., at the ICE facility, in Portland, OR,

     BANTISTA did forcibly assault an agent of the Federal Protective Service, (Agent

     Victim 1) who was engaged in the performance of his official duties, in violation of Title

     18, United States Code, Section 111(a)(1), as a Class A Misdemeanor.




Page 3 –Affidavit of SA Thomas McNutt
        Case 3:20-cr-00431-MO        Document 1       Filed 09/20/20     Page 5 of 7




  8. AV1 and I were positioned at the intersection of SW Bancroft Street and S Moody Street

     along with a multitude of FPS officers in order to address a large group of demonstrators.

     The demonstrators had been verbally warned multiple times that the gathering had been

     deemed unlawful and were ordered to disperse. A bulk of the demonstrators refused to

     disperse, remained in the area, and continued to throw objects at FPS officers.

  9. AVI and I observed a person, later identified as BANTISTA, throw an unidentified

     object, but was believed to be a small rock, that struck AV1 on his helmet. After

     throwing the object, BANTISTA fled on foot, North on Moody Ave. AVI and I, along

     with other FPS officers pursued BANTISTA on foot. BANTISTA was taken to the

     ground in order to effect an arrest. BANTISTA resisted arrest throughout the entire event

     by pulling his arms under his chest and refusing to comply with verbal orders from Law

     Enforcement. During the struggle, a gun (later found to be an air soft replica) was

     discovered wedged between BANTISTA’s chest and the ground. The gun was recovered

     on scene. BANTISTA was placed in flex cuffs and escorted to the ICE facility for

     processing.

  10. During an interview conducted at 3:13 a.m. on September 19, 2020, BANTISTA signed a

     waiver of rights form and discussed his past experience with law enforcement officers.

     BANTISTA admitted to throwing an object at the officer but claimed that it was a

     “bouncy ball” and that he did not intend any violence. Officers had witnessed bouncy

     balls thrown earlier in the evening. AV1 stated that the object felt denser than a “bouncy

     ball,” and the sound and impact of the object felt against AV1’s helmet was more

     consistent with a rock.


Page 4 –Affidavit of SA Thomas McNutt
        Case 3:20-cr-00431-MO       Document 1      Filed 09/20/20   Page 6 of 7




  11. BANTISTA also admitted to possessing a “pellet gun” and was found in the possession

     of nail gun powerload cartridges, as shown below:




Page 5 –Affidavit of SA Thomas McNutt
         Case 3:20-cr-00431-MO          Document 1       Filed 09/20/20     Page 7 of 7




   12. A review of law enforcement data bases indicate that BANTISTA was convicted of

      felony aggravated assault of a peace officer in Illinois (September 2019); and was

      arrested for criminal damage to state property in Illinois (June 2020).

                                           Conclusion

   13. Based on the foregoing, I have probable cause to believe, and I do believe, that Nicholas

      Joseph BANTISTA committed assault on a federal officer, in violation of Title 18 U.S.C

      § 111(a)(1), as a Class A misdemeanor. I therefore request the Court issue an arrest

      warrant and criminal complaint for BANTISTA.

   14. Prior to being submitted to the Court, this affidavit, the complaint and the arrest warrant

      were all reviewed by Assistant United States Attorney Natalie Wight. In her opinion the

      affidavit and complaint are legally and factually sufficient to establish probable cause to

      support the issuance of the requested criminal complaint and arrest warrant.

                                                     Sworn to by telephone pursuant to FRCP 4.1
                                                     Thomas McNutt
                                                     Special Agent, Federal Protective Service


                                                        4:35
      Sworn to by telephone or other reliable means at _____a.m./p.m. in accordance with

                            20 day of September 2020.
Fed. R. Crim. P. 4.1 this _______


                                                     ________________________________
                                                     HONORABLE JOLIE A. RUSSO
                                                     United States Magistrate Judge




 Page 6 –Affidavit of SA Thomas McNutt
